Debate on the future of Europe (debate)
The next item is the debate on the future of Europe, with the participation of the Irish Prime Minister, member of the European Council.
During this debate - for the first time and on an exceptional basis - we will have simultaneous interpreting from Irish into all of the official languages.
(Applause)
This first item on the agenda is scheduled to last until 4.30 p.m. After that we will have the Council and Commission statements on the Russia-EU Summit. Speaking times will have to conform to that timetable.
I would like to begin by welcoming the Prime Minister of Ireland on behalf of the European Parliament.
Taoiseach,
in a few weeks time, in the new year, our Parliament will adopt Irish as the twenty-first official language. In this multilingual House we will do everything we can to respect the commitments made in the Treaties and the rights of all languages to be used here.
Our visitor today - the Irish Taoiseach - is someone who has been taking part in the European Council for a long time. He is one of the doyens of the European Council, having been a member since 1997 (nearly ten years ago).
He began as head of the Irish Government a few days after the Amsterdam European Council, which was the first failed attempt at a serious reform of the European institutions.
He then lived through the Nice marathon, which led to a Treaty seen as unsatisfactory from an institutional point of view.
That Treaty of Nice was rejected by the Irish people in a referendum in 2001. But the Irish Prime Minister took on the challenge of carrying out an intensive public information campaign and, as a result, in the second referendum held 18 months later, in 2002, Ireland approved the Treaty of Nice. The European Parliament was delighted and congratulated him enthusiastically.
Then he held the Presidency of the European Council during the Intergovernmental Conference on the Constitutional Treaty, in June 2004. Those of us who sat in the Convention remember his pilgrimage to different European capitals in search of a delicate compromise that he achieved in the end.
You, Prime Minister, have therefore been a privileged witness to our institutional quest. It is therefore a privilege to have you here with us and to hear your views on how the European Union can move beyond the impasse it is currently in.
Furthermore, Ireland has developed an intense debate amongst its citizens. It has had a permanent forum for five years and this, at least, is one of the things we have gained from the 'no' vote in the referendums in certain countries: we have gone back to debating Europe, we have promoted the debate in civil society, and Ireland is probably the country that has done so in the most structured and permanent manner.
You will remember that the Belgian Prime Minister was our guest in May and that this is the second guest to visit us in this innovative manner, since, as a rule, this House only receives Heads of State or Government who are holding the Presidency of the Council.
The way we are receiving you today is innovative. You will have as much time as you need to explain your points of view to us and then there will be a first round of interventions with the Presidents of the political groups, to whom you may reply if you wish, and then we shall take speeches from other Members.
Thank you very much for being here, Taoiseach. You have the floor.
(Applause)
Prime Minister of Ireland. President Borrell, it is a great honour to be here again. I am very grateful for the invitation to exchange views on the future of Europe with all the Members of the European Parliament today. As someone who has spent more than half of my lifetime as a member of parliament, I cherish this renewed opportunity to address the only directly elected, multinational legislative body in the world.
Since I last addressed you in 2004, the constructive influence of the European Parliament in advancing the concerns of Europe's citizens has continued to grow. Your vision is needed as we face the difficult challenges ahead. I wish you every success, Mr President, for the remainder of your term of office. I also wish your successor well. I wish you continued success and congratulate you on all that you have achieved.
We look forward in particular to your visit to Dublin in the days ahead as part of the Forum for Europe, into which we have put an enormous amount of effort. I thank you for your kind remarks about the Forum for Europe. It is not a government body: it represents all the organisations in the country and it is hugely successful. You do us an enormous honour by coming to address it.
Explaining Europe to the public remains probably our greatest challenge, at both European and national level. Therefore, Mr President, I particularly welcome and look forward to this discussion and to discussions with you in the days ahead. You will be visiting a country that has benefited enormously from its membership of the European Union. Some key facts stand out. Since we joined Europe in 1973, our national wealth stood at just 60 per cent of the European average at that stage. Even after accession, we were plagued by emigration, unemployment, high inflation and spiralling debt. These dismal conditions have been completely reversed in recent years.
The role of the European Union was vital to all of that. Europe provided invaluable assistance to us at a critical period in our national development. The phrase 'the Future of Europe', like so many phrases, has become part of our jargon. But let us recall for a moment the significance of what those words 'the Future of Europe' really mean, for ourselves and for the wider world.
For our own people in Europe, as we approach the 50th anniversary of the Treaty of Rome, it means consolidating and developing our extraordinary Union - a Union which has been so successful that many now take its success for granted. In a world which knows so much uncertainty, oppression, deprivation and violence, the Union is a bedrock of prosperity, stability and deep-rooted democracy.
The very essence of the European Union - this powerful blend of pragmatism, of patience and vision - was captured by Robert Schuman when he observed that: 'Europe will not be made all at once, or according to one single plan: rather it will be formed by taking concrete measures which bring about real solidarity.'
Our Union is not, and must never become, an inward looking one. From 1 January we will be a Union of 27 with the very welcome accession of Bulgaria and Romania. We will remain open to further enlargement in line with our commitments, our responsibilities and our principles.
We also have growing responsibilities in relation to the wider international community. It is indeed a paradox that, at a time when we appear to be unsure internally of the precise direction which the future development of our Union should take, our role externally has never been more important or more clear. The wider world increasingly looks to Europe for leadership, for support and for the promotion of our values.
The founding fathers of Europe would be proud to see the Europe of today - what we are and what we bring to our world. However, they would insist that our benchmark must be set not against where we have come from, but rather against what we must still achieve.
Today Europe faces as great an array of challenges as ever, including globalisation, technological change, migration, energy security and terrorism. These challenges have not been dreamed up in Brussels or Strasbourg: they have risen up the Union's agenda because they are very real and directly relevant to all our citizens. The challenge must not only be met but also addressed in a way which reassures our citizens and responds to their anxieties and aspirations.
The Union, in approaching these issues, is rightly pursuing two broad parallel tracks. In respect of both tracks, the role of the European Parliament will be crucial. On the one hand, we are continuing to reflect on the question of the constitutional treaty and we will return to it next June on the basis of a report by Chancellor Merkel. On the other hand, we are seeking to address the concerns of our citizens in practical ways under the existing Treaties. Both of these tracks are essential. We cannot put practical progress on hold; neither can we wish away the need to provide the Union with a coherent, streamlined basis for addressing the challenges of a new century.
The constitutional treaty is designed to provide a much-needed basis for practical progress; and the practical progress we strive for will continue and contribute to a positive context for reaching agreement on the urgent institutional questions. I would like to address these two twin issues in turn.
Nobody can predict with any certainty what the future holds for the constitutional treaty. There is, of course, no easy answer. I would, however, like to share with you briefly my own reflections and I look forward greatly to hearing your own perceptions in this afternoon's debate.
A good starting point for trying to evaluate what lies ahead is often to reflect briefly on why and how we got to be where we are today. History is important because it can help us to make wise choices about the future. Since the Irish Presidency had the privilege of bringing the Intergovernmental Conference negotiations to a conclusion, I have a particular awareness of the processes which made that agreement possible. So let me start by recalling what seem to be three fundamental realities about the situation we have reached.
First, it is important to remember that the constitutional treaty was agreed because it was necessary. The need for the substantive provisions has grown rather than diminished. We need its more coherent external policy to meet our growing international responsibilities. We need its subtle, balanced and effective provisions in the area of justice and home affairs to strengthen our fight against crime. We need its more open, comprehensible, democratic and effective procedures, including its significantly enhanced role for the European Parliament. We need its principles and its values.
Moreover, apart from the constitutional treaty's specific elements, we need it because the long term stability, prosperity and coherence of Europe are of fundamental importance for our people as well as for people beyond our borders.
Second, the process which led to the agreement of the constitutional treaty was long, complex and difficult. The Convention was unprecedented in its openness and achievement. The European Parliament was highly influential at the Convention, which also benefited greatly from the direct involvement of national parliaments. The subsequent IGC involved intensive bilateral and collective negotiations in which the views of each Member State, as well as of the Commission and Parliament, were taken very carefully into account. The process leading to agreement was a comprehensive and inclusive one. I visited every capital, as the President kindly recalled, and everyone was listened to and helped to shape the outcome.
Third, participants were in the end able to accept the outcome of the negotiations because they saw it as a balanced overall package. The institutional provisions in particular were closely interrelated and formed a single whole.
The difficulties of moving forward with the constitutional treaty are significant, but any analysis of what Europe needs, of how we got to where we are today and of the alternatives convince me that the right and realistic option is to return at the appropriate time to the substance and balance of the constitutional treaty. I understand that this is also broadly the view of this Parliament.
In moving forward, we must ensure that the basis for progress must be an inclusive one in which the concerns and views of all are taken into account, including the legitimate concerns expressed by the citizens in many Member States.
Chancellor Merkel will be consulting closely with each Member State and with the institutions. I have no doubt that her report to the June European Council will be soundly based and well judged. However, let me at this stage offer four reflections.
First, we must continue to work to change the context in which we will return to consider the constitutional treaty. This means continuing to address, as effectively as we can, the concerns of our citizens on issues from employment to mobile phone charges, from enlargement to the fight against crime. That is what you, the directly elected representatives of the people of Europe, do so effectively week-in, week-out.
Second, the 50th anniversary of the Treaty of Rome next March offers an important opportunity to highlight for our citizens the achievements and potential of the Union. A succinct, consensual and eloquent declaration on that occasion, in the name of the Council, the Commission and the European Parliament, could represent a very positive element in creating a new context for our wider institutional debate and perhaps also in addressing some of the specific concerns which have arisen in the national debates on the constitutional treaty.
Third, as was the case on previous occasions when European Treaties ran into difficulties at national level, additional elements could be introduced to address concerns that have arisen. Such additions could enrich rather than undermine the substance and balance of the Treaty.
Fourth, the presentation, the length and, in some respects, the nature of the constitutional treaty could also be amended significantly without affecting its basic substance and balance. To give some examples, it could be brought out more clearly that what is involved is a treaty and that, in many respects, it essentially amends rather than replaces the existing Treaties.
For the Irish Government's part, we remain resolutely and enthusiastically committed, as soon as the situation has been fully clarified, to holding a referendum on the substance of the constitutional treaty. The treaty remains important for Europe, for our people and for those who look to our values.
As I said at the outset, it is essential that Europe also pursue the second track which we have set for ourselves, namely addressing, as best we can under the existing Treaties, the priorities of our citizens. I believe it is important to maintain broadly the distinctiveness of the two tracks. We should be wary of the selective advance application of elements which form part of the balance in the constitutional treaty.
Let us not be unduly pessimistic about what we have achieved so far in terms of practical progress. The European economy is gaining in strength. More people are in work. An enlargement of historic proportions, which not long ago seemed unimaginable, has taken root and has greatly enriched our Union.
But we are not here, at either European or national level, to congratulate ourselves. The successful football club is not the one that focuses on the trophy room: it is the one that focuses on the matches ahead.
One only has to look at the agenda of any of your parliamentary sessions to appreciate the range and depth of the challenges we face. Time requires me to address what seem to be the strategic underlying challenges. Allow me to address briefly five of those challenges.
First, there is the competitiveness challenge. This has many important European dimensions: better regulation, a strong and appropriate competition policy, research and development, the removal of barriers in the internal market, and perhaps above all innovation, in relation to which the proposed European institute for technology can make an important contribution. Our objective should be to make Europe attractive for investment. I have repeatedly stressed to my colleagues in the European Council and to the Commission that Europe is increasingly in competition not within itself but with other parts of the world, notably Asia. The reality of this competition must give urgency as well as direction to the development and implementation of policies at European level.
Our second strategic objective should be to ensure that achieving competitiveness does not threaten the European social model, and that competitiveness and social inclusion are partners, not rivals. This is the key principle underpinning our own national system of social partnership. Our experience of extensive and intensive social dialogue has delivered 18 consecutive years of economic growth, improved living standards and greater social inclusion. In our approach at European level, including where appropriate through legislation, we should reflect the principle that economic and social policies can and should be mutually reinforcing. We must, above all, ensure that solidarity and opportunity are at the heart of the Union and must drive Europe's future. The test of Europe's credibility today is whether it can deliver policies which build up solidarity within the European Union and secure opportunities for all our people.
I also strongly believe that we need to give greater substance to the social dialogue at European level. At both European and national level, we must engage the social partners, in particular the trade unions, in a real debate on the reform of the European social model and on the modernisation of labour markets.
Our third strategic challenge is to confront the downsides of globalisation, including cross-border crime, human trafficking, illegal migration, and the scourge of illicit drugs that ruin so many lives. We know about the potential for pollution to trigger calamitous climate change. Of course, the responsibility in many of these areas falls significantly on the Member States. But as long as our climate and our criminals do not stop at the borders between our countries, we must work together to ensure all appropriate action at European level.
Fourth, Europe must play its full role across the range of its external competences. I shall not dwell on this further because I have already highlighted in my introduction the increasingly important role which the Union plays and is expected to play in the international arena. It is, of course, essential that Europe is adequately funded, including in the CFSP area, for addressing its growing responsibilities in the western Balkans, in our wider neighbourhood and further afield, especially towards the poorest who need our support and to whom Europe should continue to strive to be a special friend.
The fifth, and perhaps greatest strategic challenge is - I am sure you would agree - to connect Europe better with its citizens. Of course, this challenge is not unrelated to the other challenges. We can only communicate a positive message if we have a positive message to communicate. But we have to demonstrate clearly that Europe is part of the solution to globalisation, not part of the problem. We have to show that the European social model remains at the heart of increased competitiveness. Our people must not only be secure but also feel secure. We need to act, but we also need to explain what Europe is doing and can do to provide security for our citizens. We have to bring home much more effectively to the public that, through our external policies, we are increasingly and effectively promoting their interests, their priorities and their values. I fully accept that a large part of the responsibility of explaining Europe accurately and fairly falls at national level. It is certainly a priority for my Government.
Respect for diversity can play a particularly important part in connecting the Union with its citizens. I thank you, Mr President, for announcing that today is the first day that Irish will be used and that from 1 January 2007 it will become the 21st language of the European Union.
(GA) Nothing could illustrate better the respect which Europe has for the individual character of its Member States than the improved status which Irish will have from 1 January. Ireland is very grateful to Parliament for your support in introducing the new provisions.
Allow me, in conclusion, to say that we should not lose sight of the fact that at the heart of our Europe, when it was founded half a century ago, was the determination to bring permanent peace 'among peoples long divided by bloody conflicts', as the first Treaty put it. The Union has been resoundingly successful in that aim within our borders. The Union is also an increasingly important factor for stability beyond our borders.
I would like to pay particular tribute to the fact that the European Union has played a crucial role in relation to our peace process in Northern Ireland. The Union has provided not just generous financial support, but also a context and an example. I would like to convey to you today the deep-felt appreciation of the Irish people for Parliament's valued, consistent and continuing support for peace on the island of Ireland.
In the second half of the 21st century, another generation of Europeans will be living with the consequences of the decisions we take. I hope that, when they cast an eye back to our generation of Europeans, they will be able to conclude that we had the imagination, courage and intelligence to consolidate our unique Union and to provide a solid, comprehensive and consensual basis for taking forward its achievements.
It is an honour to be here, Mr President, and I thank you.
(Applause)
Thank you very much, Taoiseach Ahern.
There will now be speeches on behalf of the groups. Before giving them the floor, I would like to point out that two of them - Mr Schulz and Mr Watson - have today been re-elected Presidents of their political groups, and I would therefore like to congratulate them.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Prime Minister, ladies and gentlemen, It is wonderful, Mr President, how we complement one another. I, too, was on the point of expressing congratulations, but I shall start with you first, and congratulate you on your election, by European Voice yesterday, as the 2006 MEP of the Year; well done! I also want to congratulate Mr Schulz and Mr Watson on their re-elections; being a group chairman myself, I know, of course, just how much that means to them. I have just heard that Mr Cohn-Bendit has also been re-elected, and I assume that Mrs Frassoni has been as well, so warm congratulations to them too.
(Applause)
It is always a pleasant experience for group chairmen to get their mandate renewed for another two and a half years; I cannot, at present, say what my fate is going to be, but I rejoice all the more in the re-election of my counterparts.
In what you have said, Prime Minister, we hear the good European voice of Ireland, and what you said, you said not only because Ireland has done so well from the European Union, but as a convinced European, and that has always been the good experience we have had with Ireland. Whether it is your political family that is in power or our own - the last of your Prime Ministers from ours was John Bruton, who is now our ambassador in Washington - Ireland's profound commitment to European integration is manifest, and your speech today made that clear once more. We rejoice and are glad that you are here today.
We now have to think about the future of Europe, and Prime Minister Ahern mentioned 25 March, which marks fifty years of the Treaties of Rome. I see the Berlin statement - a joint statement by the European Council, the European Parliament and the Commission - as a good opportunity to tell the citizens of the European Union that we, the European institutions - even though our opinions may well differ on one thing or another - are united in our determination to lead the European Union into a bright future. If we managed to achieve that in Berlin, we will have put down a significant political and psychological marker for the summit at the end of June, at which, firstly, a decision is to be taken on what is to be done next about the constitutional treaty, and, secondly, on what mandate we are to give the conference that is to consider that. Speaking on behalf of our group, and in particular of the PPE element in it, I can say that we do of course insist on this House participating in any such conference - effectively, powerfully, and efficiently - and we ask, Prime Minister, for your support in this.
We hope that will go ahead at the end of June and that we will be able to decide, under Portuguese and Slovene Presidency, what is to become of the constitutional treaty. I would like to make it quite clear, speaking on behalf of our group, and particularly of the European People's Party element in it, that we do not want to start again from the very beginning - it would be quite wrong to talk in terms of 'new negotiations' - but want as much as possible of the substance of the constitutional treaty to be retained, particularly as regards the reforms in Part 1 and the section dealing with values in the Charter. One reason for that is that we are convinced that we need these values. The European Union has no future unless it is founded upon values.
Another consideration is that we have to equip the European Union to face the challenges that are ahead, not only in its internal policies but also in its dealings with the outside world. We need to invigorate and strengthen the European Union, to make it more democratic, more effective and more transparent. You have affirmed your belief in that, and for that we are grateful to you. If we go down this road together, we will share in success.
Thank you for your time, Mr Poettering. When I congratulated Mr Schulz and Mr Watson, I had not been told that Mr Cohn-Bendit and Mrs Frassoni had also been elected co-Presidents of their groups; I too would like to congratulate them.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, thank you for the congratulations; I, in my turn, want to congratulate all those who have been elected, irrespective of to what, but I want, for the moment, to focus on Mr Ahern's speech.
I think it is good that Mr Ahern has come to this House; I am grateful to him for being here, for the fact is that it is not the most obvious thing to do. Not all his colleagues in the European Council can manage to summon up the nerve to come here and affirm their belief in Europe. I want to make it clear that I think the Heads of Government who are publicly backing the European project deserve credit for coming here and saying that, whatever difficulties they face, they are standing up for Europe.
(Applause)
The fact is that there are too many of them who come here, who do not make their presence felt, who avoid this House and stop off perhaps only to collect some money from this or that European fund to take back home, where they will say that Europe is the problem! There are too many of their kind around. What we need are men and women who are in positions of leadership in Europe - be it in the Member States or in the European institutions - and who openly affirm their commitment to this project, and that, Mr Ahern, is why I have to start by thanking you for being here.
Let me make a second comment on the substance of your speech. One can say 'yes' to absolutely everything in it, Prime Minister; the five priorities that you set out, the conviction that Ireland is in favour of the Constitution as a matter of principle, your desire to retain what is at the heart of it, your warning to us not to abandon that, for its essential content is the foundation for Europe's future - all these things are marvellous, but all that is missing is Ireland's ratification of it, so I urge you to summon up your courage and do that; if your speech today is a cake, that would be the icing on it.
I do not, however, want to demand too much of you, for you have at least taken the right step in the right direction, and even if Ireland were to ratify now, that would get us little further down the road, but, in any case, nineteen out of twenty-seven states would then have ratified it, and the fact that eighteen already have done so or are about to do so means that we can and must take note that the majority of the Member States of the European Union want what is in the Constitution, while those who do not are in the minority. It is, I think, permissible to say that it is this minority that has to give way. It is not acceptable that we should all be debating the future of Europe, while those who said 'no' think it is nothing to do with them, so the Dutch, and the French too, must get into step in a future process on the basis of a document to which the overwhelming majority of Member States have said 'yes'!
I believe that, if we do not move too far from this document, if we really can retain that which it contains, we will be saving the President of the Commission from having to run around like a water diviner in search of portfolios for his Commissioners. If you need proof that Nice does not work and that we need the Constitution as a matter of urgency, then what we see happening with the Commissioners from Bulgaria and Romania is it.
Many thanks, then, Mr Ahern; as we journey towards a renewed constitution, we need you, and we thank you for your encouraging speech.
(Applause)
on behalf of the ALDE Group. - Mr President, as Commissioner Wallström's research - presented to one of our committees last week - has revealed, there is at least as much a communication crisis in the European Union as a constitutional crisis. We risk slowly but inexorably losing the confidence and trust of our citizens by our collective failure to respond to their concerns and our inability to frame a coherent and acceptable response.
Those concerns are many and varied, but to my mind they hinge around responses to the challenges of the world in which we live. We witness rapid world population growth, even though it is declining here, and failure to share equitably the fruits of our endeavours or the benefits of modernity. As a result, many vote with their feet. We are creating a global economy without forging a comparable global social contract. We face a major challenge, as the Prime Minister mentioned, from internationally organised crime, with some criminal gangs now more powerful than some national governments. Yet the Union seems more geared to solving yesterday's problems than today's or tomorrow's.
The tools to solve these problems are at our disposal in a common foreign and security policy and a justice and home affairs policy, but they lie unemployed. The irony is that the Constitution as it emerged from the Convention probably met most critics' concerns. Unfortunately, Europe's political class failed to explain this, for which we all share responsibility. We left the field open to the Constitution's detractors and there is little sign yet that France will have a more serene or informed debate on its place in Europe in the run-up to next May's elections, or that the Netherlands, emerging from elections last week, has really made up its mind. It would be too easy to conclude that the victory for the anti-European parties is confirmation that we got it wrong, but we need the Prime Ministers of those two countries to come here to explain to us how they see the way forward. In Poland there is denial, and from across the English Channel an eerie silence reflecting relief and embarrassment in near equal measure.
I hope the Germans can relaunch the debate. I applaud Angela Merkel's determination to do this, but I suspect she will find it extremely difficult within the period of the German Presidency. This is where Ireland can play such an important part, Prime Minister, not only because of the role you played in the Convention, or your experience of adverse referendum, but because of Ireland's role in looking for what you called a return to the balance and the substance of the constitutional treaty, and in working together with Portugal and Slovenia. Go out and build a coalition of smaller countries that know how important it is to respond to the challenges of globalisation. Go out and build a coalition of the political forces which, in response to the challenges of globalisation, recognise that we need to keep the drawbridge down rather than pull it up.
We have to show our citizens that the European Union can work on energy policy, on issues like mobile phone roaming charges, and in particular on justice and home affairs. We can do that with the existing Treaties by use of the passerelle clause.
By any objective standards our Union is a great success. Therefore, think less about changes to the Constitution and more about building the collective courage to go out and persuade people why it is necessary.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Ahern, re-election puts one in a good mood; perhaps that is the reason why my group has asked me to speak today, so that I might not be a mild-mannered group chairman.
I do, of course, Prime Minister, welcome you warmly on behalf of our group; thank you for coming. As you said, nobody knows what the future has in store for the constitutional treaty. I must admit that I would be happier if I definitely knew what the governments had in store for it; one and a half years' break for reflection and thinking, one and a half years, already extended by a year, and what has come out of it? I can neither see nor hear anyone thinking, and nobody is talking to us, although you have today, and you are one of the few. We will perhaps return to your proposals, but what - over these eighteen months - has actually been thought or clarified? The great and good are not asking what lies behind this crisis; they do not want to know what motivated those who, in France and the Netherlands, said 'no', or about the disappointed expectation of the public, and just why it is that the public have been so systematically disappointed. Nor are they asking about new ways forward, about new exit routes from this crisis. Where, in fact, is any thought being given to that? I do not see much real cause for hope in a new beginning under the German Presidency of the Council.
I have been an observer of this since it all started. What brought about this constitution-making process was not insight or idealism; nor were the Heads of Government inspired by a vision to embark upon it. What did it was the lamentable fact that Amsterdam was a failure, that Nice was an outright disaster, that there was a massive crisis of confidence among all Europe's peoples. It was the fact that this Union was up against a brick wall; the fact that it was, quite simply, impotent.
Then, of course, there was the double 'no'. One ought to look into the reasons for it. What astonishes me is that politicians like opinion polls, and I have never heard of anyone who would shy away from quoting a good one. Eurobarometer ran very comprehensive and good surveys following the French and Dutch votes into the reasons for them, and into the public's expectations, and - I am not going to talk about the people who voted 'yes' in what are now eighteen Member States with a massive majority of the people and states of Europe, but about the 62% of Dutch people and 65% of French people who said 'no' - well, they also said: 'yes, we want a European constitution; we want it to be revised' and they even said what they wanted this to achieve, namely more powers for the Union in social matters. I have never heard a member of a government reflect on that.
What you said today leaves me quite astonished. In essence, what you say boils down to two familiar proposals: a treaty instead of a constitution. I have to tell you, Prime Minister, that it was only the governments - and not the people of Europe - who were irritated by the idea that this political community should be endowed with a constitution. Forcing through the actual policies in the way you propose will fail, precisely because of this crisis of confidence in Europe, this crisis of European democracy.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr Ahern, it was with some excitement that I listened to your speech. I think we have reached a point that could easily be defined as the 'point of no future' if we were working on the basis of 'business as usual'.
While Mr Ahern was quite clear in making the future of Europe dependent on what becomes of a constitutional treaty for the European Union, that does, however, presuppose that there has to be a long-term discussion process with that Union's citizens. There are more reasons than those already - and repeatedly - adduced for why people are afraid that this European Union will be unable to offer them a future.
I do not see the text as submitted as providing any answers to a dichotomy that is, alas, all too often put to one side, for, although we have defined what wealth has been brought into this European Union of ours by way of every kind of people and nation - namely their highly diverse cultural identities - we have not, however, managed to define what we, together, are going to do with all this wealth. It is one thing to ask what we bring with us, but considering what we are to do with it, how a shared political identity can be fashioned out of it, is a process that cannot be run as a sideline and certainly not on the basis of people being told the same thing over and over again, that being that they have not yet understood what good we are trying to do.
That is why I think that we have to take on board people's day-to-day experiences of the European Union and make actual policies that have to do with their future and their present, on the basis of them. This is particularly true in relation to the issue of a social European Union, the neglect of which to date has been positively criminal. There is, in fact, no point in us discussing this or that while people experience the precise opposite, as we have seen from the debate in Brussels about the Volkswagen workers, and in assorted other areas too. The unfortunate fact is that, in the day-to-day lives of many, the European Union's presence is felt in the shape of decreasing job security and less social security, and that is not going to get people engaging with these processes and affirming their belief in them, even though that is precisely what we need, and I think we should have more discussion of how we create the conditions in which cultural identities can develop into shared political identities and into a civic identity for the European Union.
on behalf of the UEN Group. - (GA) Mr President, it is a great honour for me to extend a warm welcome to the Taoiseach here to the European Parliament today. Your visit shows your understanding of the important work of the European Parliament and the need for the European Union to find a solution to the constitutional difficulties which the Union is experiencing at present.
There are increasing difficulties within the European Union, not only on the Constitution but also, as other colleagues have mentioned, regarding globalisation, economic development and the common foreign and security policy. The Taoiseach has given us a great vision today, not just through his words but also because of the experience he brings with him. In nearly ten years in the European Council he has seen many leaders come and go, but he has also seen many of the crises that people previously thought would rent the European Union apart and found solutions for them, in particular concerning the agreement on the constitutional treaty.
There is no point going over what should or should not have been. It is now up to the Member States in their period of reflection to present ideas as regards what should be brought forward. Not just because we need a new treaty, or a new set of rules, but because we need to continue to demonstrate a vision to those countries on our borders which aspire to become part of the European Union and look to it as a model of peace, prosperity and stability. I am thinking in particular of the countries in the Balkans. We held out a candle of hope to them and, unfortunately, because we can no longer accommodate a further enlargement, that candle of hope could be extinguished, just when they are beginning to grow economically and find a new way forward in political and democratic terms.
With regard to globalisation, our main focus should be on making the European economy better able to deal with the situation in the 21st century. This requires greater investment in research and development, greater use of innovation and technology and, I must stress, greater collaboration between universities and research institutes in the European Union through the European institute of technology.
Finally, I should like to tell the Taoiseach that it rests on him as the leader of one country to present that vision. He spoke about the peace process in Northern Ireland and the importance of the European Union's role in that regard, not only in economic and financial terms but also in the model and vision it provided.
We must find a new Europe for the 21st century, where everybody can belong to that commonality. But all groups must be sure that the diversity within the European Union today, and beyond it on the European continent, is respected in a process for collaboration and collective agreement rather than for domination.
(Applause)
on behalf of the IND/DEM Group. - Mr President, I welcome the Taoiseach here for an honest discussion about the future of Europe, but, as I was once told when asking for directions, I would not start from here.
Taoiseach, your government has cultivated Ireland's image in Europe as a success story, the once poor nation made good, but this House deserves to know what lies behind this so-called success. As the Irish know, Ireland is now open for business, but closed for people. We spend freely to lure the market but cut every corner in social spending.
It is this mentality that has lengthened waiting times for vital hospital procedures to months instead of days. It has also seen families of children with disabilities badly treated, like the O'Cuanachains, hounded through the courts at a cost of millions just this year instead of their five-year-old child being given an appropriate education. This is also the mindset which makes our Environmental Protection Agency a rubber stamp of approval for even the dirtiest business, no matter how damaging it is to the environment; a mindset that opens Ireland to toxic industries like incineration, which Irish people do not want.
You also seem to believe that the mental health and suicide problem, which grows with our economic success, is a mere inconvenience and not a tragedy that our country has never really addressed. Similarly, there are tens of thousands of unpaid carers whom we should be supporting for the valuable work they are doing, but whom your government treats like Oliver Twist asking for more.
Why, Taoiseach, has your government destroyed our sugar industry for an EU scheme, when Irish agriculture is struggling for survival and when we need biofuels like ethanol? Why did your government vote to allow EU funding for embryo-destructive research, when our people have always cherished the most vulnerable citizens?
Finally, Taoiseach, why have you come here propositioning us with a dead Constitution that the Irish do not want. We already have a truly great Constitution, for which Irish men and women laid down their lives, a Constitution which gives us a genuine foundation for real and respectful cooperation with our European neighbours. Ireland is a great country with amazing people. They certainly deserve better and I think you will finally discover this when you put the Constitution, or whatever you decide to call it, to a referendum.
Mr President, to what do we owe the visit by the Irish Prime Minister today? Could it be connected to the upcoming Irish election, to allow Mr Ahern to be seen back home as a statesman on the European scene? One wonders!
The last time Mr Ahern was here at the end of the Irish Council Presidency, he was celebrating having overseen an agreement between the Heads of Governments on the EU Constitution. He readily basked in the adulation of Europhile fanatics in this House. By now, November 2006, he and they assured us that the EU Constitution would be in full operation. But, as often happens, they reckoned without the most important component of democratic politics: the views of the people.
As the Constitution floundered on the rocks of rejection in France and Holland, Mr Ahern - though an avowed Euro-enthusiast - and my government in the United Kingdom lost their nerve and hurriedly abandoned the prospect of giving the people of the British Isles a chance to give their verdict by postponing the referenda, because they were fearful of the result. Now he returns to tell us again of the marvels of European integration and that the rejected Constitution must be revived.
It seems to me that it is a stale message about a moribund Constitution from one who may well soon be judged by his own electorate to be a stale politician.
Mr President, I shall try to deal quickly with the issues.
I want to thank everybody for their welcome - I did not detect that from the last speaker, but from everybody else anyway!
(Laughter)
I want to thank Mr Poettering for his remarks. The European Parliament's participation in the IGC during the Irish Presidency was extremely important and constructive. The European Parliament was clearly very much part of it and it clearly should be involved in taking the process forward. I think that is what you requested, and you certainly have my support in that. I thank you for your remarks about the declaration in Berlin. I support you. Your issue about the reforms of Part I and the values and getting ourselves ready for the challenges in the future are all things that I readily agree with.
Mr Schulz spoke about the five priorities based on the future of Europe and the ratification process. Ireland would have preferred it if everyone had ratified it at the same time, as that would have resolved a lot of problems without all the debate. We have to remember that there are 16 or 17 countries that are committed to ratifying the Constitution: the majority of the parties, particularly the three large parties in our Parliament have clearly stated their support for it. We believe that there must be some clarity. Unlike other countries, because of our written Constitution, whatever happens we always have to have a referendum. We do not just want to be putting words out that we know will change in some format because whatever happens, it will be entered into our Constitution. We have to have certainty in that, but there is certainly no fear of us having referendums.
Mr Watson brought up the concerns of citizens and the global contract. The big issue for that is for countries to show their support. You mentioned the issues of JHA being consistent with the Treaties that are already there, dealing with issues of crime and the common foreign and security policy. The biggest way we can show the developing countries our support is through our commitment under the UN to ODA. That is what I try to practise, because you can talk all you like, but you have to be prepared to put your money into it. For us as a small country, getting to 0.7 per cent is the small matter of EUR 1.5 billion! That is a lot in our budget, but we are moving towards that fast, and we are doing that to help not only our own people but also the less well-of in various parts of the world. I agree that if Chancellor Merkel can get the balance and substance right, it would mean amendments. We accept that and we can move forward.
Mr Voggenhuber was right that a reflection of one and a half years has not brought us very far. I accept that point. However, neither have we gone back. We are here in a reflection period and we must find a way forward. Not everyone will agree, but I and 17 or 18 countries believe in the balance and substance of the constitutional treaty, with some amendments if it means accommodating France and the Netherlands - which we accept is the right thing to do. Ultimately we will have to do that and get the institutional balance right and find a way forward. It is not just some theoretical pro-European issue, it is to make the functioning of Europe correct for the future so that we can continue with our environmental and economic progress and our common foreign and security policy. That is why we negotiated a treaty. However, I accept your point: 13 months on is a long time, but there are still reasons for voting. We shall have to deal with those reasons. The reasons why we need a Union that can continually cater for new members - now 27 and in a few years' time possibly 30 - and our new neighbourhood policy were outlined in the Nice and Amsterdam Treaties. We do not have the institutional changes and the balances that can cater for that. That was the whole project, and the European Parliament was as strong an advocate for that as anyone.
Mrs Zimmer asked about a common EU identity and social dialogue. From the time I entered political life in the 1972 referendum in Ireland I have always believed that social dialogue was absolutely essential to Ireland's future. Ireland has succeeded and no longer has the high unemployment of 17 or 18% of the past, when the annual emigration equalled the entire labour market growth of the country; when our exports were in decline and economic growth was negative; when we had no money for the less well off in our society. That was when we did not have social dialogue. Economic performance and dealing with the agenda on competitiveness and social policy are mutual friends and they can work in harmony - they are not exclusive policies. It is when they work together.
With respect, I never quite understand when people are arguing the issue on Europe why we always forget all the positives. That applies to members of the European Council - I would accept that criticism - and I think it applies to Members of the European Parliament. However, look at what has been achieved because of the strength of Europe. Look at the equality agenda. Look at the health and safety agenda. Look at the welfare agenda. Look at the mobility of workers. Would any of these have been here if this institution had not been here, if Europe had not been here? Not a hope in hell! Europe has achieved this. So to talk against your own achievements is never a good idea, in my view. Europe has achieved all these things and the chance of our harmonising, getting stronger environmental laws, more cooperation and helping less developed countries - all these are European policies that never would have happened otherwise. Europe has pulled Ireland and other countries up and it has applied pressure, it has fined and prosecuted people. However, the fact is that the citizens have gained from every one of those issues.
I would say to my good colleague, Mrs Sinnott, that the reason we have progressive disabilities legislation, the reason that we are putting huge resources into disability, the reason we have an Environmental Protection Agency, the reason we have far greater health policy, the reason we are able to support these things, is not because there is any difference between the 1937 Constitution - which treasures all the people and children of Ireland equally - and what we have today. It is because we have been able to make progress because Europe has progressed. I think these are great issues.
I am delighted to see Mr Allister here. His party has moved forward progressively. It has moved away from the past, even if not all of its members have, including himself. However, we are moving on, we are making progress. I will deal with my electorate and I wish you well in your February election, too.
(Applause)
Thank you very much. It is inevitable that our debates should always have a national component.
Various Members will now speak.
Mr President, as leader of the Fine Gael delegation in the largest and most influential group in the European Parliament, the PPE-DE Group, and on behalf of my colleagues Mr Coveney, Mr Higgins, Mrs McGuinness and Mr Mitchell, I have great pleasure in joining in the welcome to the Taoiseach today as the Prime Minister of our esteemed republic (notwithstanding the politically-hyped and inaccurate reports to the contrary in recent times).
We are Irish, Taoiseach, and as such we are European. Our ancestors, the Celts, lived, thrived and established settlements throughout the European continent, from the shores of the Mediterranean to the peaks of the Alps, from the plains of Romania to the Atlantic coast, and, like many recent new arrivals in our own country, we migrated here to the continent seeking asylum from war, disease and over-population, seeking economic opportunity. Over the subsequent centuries, Vikings, Saxons, Anglo-Normans, Jews, English, Scots, Spaniards, French Huguenots and many other races came, saw and intermarried with the Celts. The modern day Irish you see around you at home, and indeed around here today, are the result of this genetic soup of different European races.
The history of Ireland and that of mainland Europe are inextricably linked. The Irish monks travelled throughout Europe establishing Christian monasteries in such far-flung places as Iceland and Ukraine. Our cultural and political links with Spain and France lasted for centuries, throughout the time when we were ruled by the British Crown. Many Irish battalions served in the armies of the great European powers down the years. Our very Constitution makes reference to our gallant allies in Europe.
And yet, for some reason during the past decade, an apathy, an ignorance about Europe or the European project has seeped into the Irish society, into European society. Europe has become associated with Brussels and viewed from the Member State perspective as a place far away, with little relevance to the day-to-day lives of our citizens.
I believe that the rationale for the European project which rose out of the ashes of the Second World War, its very raison d'être, has never been fully explained or understood. Yes, Europe's political class, as another colleague said, continues to fail to explain the project and claims all the credit for itself at national level instead of acknowledging the European Union's role.
It is only since we joined the European Union that Ireland has become truly independent. Culturally and psychologically, membership of the Union has broadened our horizons and encouraged us to look outwards. Ireland's success in leaving behind the oppressive legacy of colonialism and building the new relationship with the UK, which has underpinned the Northern Ireland peace process, must be seen as a significant part of modern European history paralleling the fundamental rapprochement between France and Germany.
I admire Ireland's membership of and contribution to the Union. I look around me at home and I see a confident, pluralistic society far removed from the introspective, sectarian Ireland in which our parents and grandparents were raised. Europe has helped define our place in the wider world. I salute the Taoiseach's Presidency of Europe and his particular contribution towards the finality of the Convention and the wonderful work being done by the Forum on Europe under the chairmanship of Maurice Hayes at home at the moment.
(GA) Thank you all very much.
(GA) Mr President, I welcome the Taoiseach. It is extremely important that you are willing, Mr Taoiseach, to discuss matters pertaining to the future of Europe with us. We all understand that the population of Europe is concerned. It is not easy to arrive at a solution to the problems which are the basis of that concern.
I welcome your commitment to the substance of the constitutional text. However, Member States and the Council are currently denying Europeans the accountable, democratic, and socially engaged Europe they want. Why, Taoiseach, are you and other Heads of Government blocking key social directives on ferry crews, working time, migration and temporary work agencies? Will you now help unblock all of these, as a means of rebuilding Europeans' confidence in Europe?
The Constitution must not be filleted. A mini-treaty will give us a mini-Europe, when we need a strong, democratic Europe capable of coping with the global challenges we all face. The most democratic way forward is to negotiate legally-binding protocols to address the concerns raised by the pro-European French and Dutch electorates. Such an approach would reassure those pro-Europeans who voted 'no', would not oblige those who have already ratified to reopen the issue and would make it more likely that those yet to ratify, such as Ireland, can do so.
(Applause)
(NL) Mr President, it is unfortunate that not more Dutch people are taking part in this debate, because the Netherlands rejected the Constitution last year, and all the parties that were opposed to this Constitution achieved huge gains in the elections last week. We do not yet know what form the coalition will take, but I hope that the Netherlands will once again show the ambition and vision to which Europe was accustomed from us, instead of constantly putting our foot on the brake, because Europe must, as a matter of urgency, be reformed.
Since the veto has a paralysing effect in the area of security, Member States increasingly resort to informal arrangements, thereby ducking both national and European parliamentary control in a kind of parallel, opaque and undemocratic decision-making structure. Vetoes can also be abolished without the Constitution, for example in the area of police and judicial cooperation. Without the Constitution, Council meetings can be completely out in the open and attention can be devoted to citizens' initiatives that are backed up by a million signatures. The Europe of the governments and diplomats has reached its limits.
It is therefore more logical to look for a solution in a public debate, for example in the Convention, rather than in closed negotiations between ministers and Heads of Government. That is how we also avoid blockades by individual countries.
Prime Minister Ahern is probably right in saying that it is better to improve the Constitution by adding bits to it rather than by reducing it to its bare bones. He is also right to say that simultaneous ratification across Europe would be much better than national procedures. The highest priority, though, must be the adoption of the Charter of Fundamental Rights. The European fundamental rights are the beating heart, the very soul, of our community, and Europe will not exist unless it has a soul. I therefore endorse what Prime Minister Ahern had to say.
(DE) Mr President, as you can see, my group has organised a collection of speaking time today, so what you are getting is a speech in instalments - European rhetoric, new style.
As I said earlier, Prime Minister, we have had a two-year period of reflection in which there has been no reflection, any more than we have had the loudly-trumpeted debate with the European public. The Commission's 'Plan D' exists on paper and nowhere else. Even though I hear all the promises from the governments, who never tire of telling us about their plans for rescuing the constitution, if I listen very carefully, I am reminded of the Trojan Horse, in that, if you put your ear to the wooden horse, you hear the clink of weapons and become aware that it exists with quite different purposes in mind, things that have absolutely nothing to do with what we have been, for years, hearing and discussing in the European public square, or with what I see as being the causes of this crisis.
What do we hear from the governments? We hear that they are putting a treaty together! Well, an international organisation really is the last thing that we need. It is not the sort of political community that will defeat nationalism. In actual practice, Europe always loses out from any such balance between it and nationalism. The public want a constitution because they can see that it is about a political community, and because what they had been promised was the political unification of Europe, the political unification of this continent. What we get instead is more talk of a treaty.
You also, today, promised us even more competition. Never - in the Netherlands, in France, or anywhere else in Europe, at hundreds of debates and events - have I heard calls for more competition. 'More competition' is something demanded only by the elites, by the neoliberals, and by governments. Let me tell you, speaking as one who has been given the chance to pick up what the people are saying, that what we need is a balance between economic and political integration, in the shape of a social Union. How often do you propose - through your intergovernmental, self-aggrandising management of the Lisbon process - to report to the public that it has yielded nothing? That is what the public demand to know. What has become of the governments' dialogue on a social Union, on putting an end to tax dumping and social dumping in Europe? That is what the public want to know.
You talk about a sense of security; now that, if you do not mind, is what I call populism, for appealing to security always presses the right buttons, but not a word has been said about the Charter of Fundamental Rights for months, not even about parliamentary monitoring, as shown by the CIA abductions and the failure to explain just how and to what extent European governments helped it with them. Nothing is being said about the enhancement of Parliament's functions, about a Charter of Fundamental Rights enforceable at law, or about the protection of the public - yet that is what the public themselves are talking about!
From deep within the Trojan Horse, I keep on hearing other things, like talk of military cooperation - security again - but nothing whatever about a common, democratic, autonomous foreign policy, about playing a responsible role both globally and within the WTO, a role defending a fair system of global trade and putting development policy on a completely different level.
I get the feeling that, in amidst this crisis, the ordinary citizen has been lost from sight. The governments, in the armour and costume of knights, have reappeared before us and are blocking Europe's way.
(GA) Mr President, I would like to welcome the Taoiseach here today.
I am very pleased that the Taoiseach is addressing today's plenary session.
The European Union is in a phase of transition, continued expansion, new cultures, new ideas and new challenges. The important question is how to meet these challenges. Is it through a race to the bottom, as evidenced in Ireland during the Irish ferries dispute last year and repeated many times since, or is it by ensuring that we are at the fore in demanding the highest standards regarding rights, reform of bureaucratic EU structures and a political programme that truly puts the people of the European Union first?
We must promote a Europe that seeks to protect the most vulnerable, particularly the 65 million living in poverty across the Union. Taoiseach, we must do the same in Ireland, and this means succeeding in our peace process, ending partition, building strong public services and promoting equality in every aspect of life. I believe that we can meet all these challenges, but only if there is real political will: a will to radically alter the EU's current and future priorities.
This is not a matter of presentational nuance. It is a matter of substance. I would ask you, Taoiseach, and other EU leaders to truly listen to people across the EU and to respond to their needs. This can be best done by defending workers' rights, protecting public services and halting the drive towards a militarised and fortressed European Union. We in Sinn Féin, and our colleagues in the GUE/NGL Group, are committed to ensuring that the future of Europe is based on principles of democracy, equality and solidarity.
(GA) Mr President, I extend a warm welcome to the Taoiseach, Bertie Ahern, to the European Parliament. I am delighted to hear him speaking about the future of Europe in Parliament today in our own native language, Irish. This is a symbolic step as Irish will very shortly be an official working language at Institutional level in Europe. The Taoiseach is greatly to be praised for his efforts to influence the Council of Europe and the various governments, to ensure their support for his proposal: to upgrade Irish at European level. Romania and Bulgaria, who are poised to gain representation at the level of the European Commission, made a comprehensive presentation in Parliament this week. I fully support the decision of José Manuel Barroso, President of the European Commission, to give the responsibilities for multilingualism to Leonard Orban, Romania's nominated Commissioner. We all know that Europe is hanging in the balance at present as regards reform and greater efficiency of Institutional procedure. I believe that modern Institutional procedure will strengthen the role of the European Union and ensure that the Union is able to speak, able to address economic challenges which face many of the Member States at present. Germany will assume Presidency of the Union on New Year's Day next year, God willing. President Merkel has already indicated that she intends to address the difficulties concerning the Constitution of the Union during her period in charge. It does not help that the Union's Constitution was rejected in the Netherlands and France last year. France will have a newly elected President next year and I hope that he or she will be able to make greater efforts than have been made heretofore. There are great challenges ahead for us but let us not beguile ourselves about that. Reforms must be made within the European Union and priority must be given to the work programme of the various Institutions for this reform. There is a danger that the Union will be ineffective if this is not done immediately. Thank you very much.
(EL) Mr President, Mr Prime Minister of Ireland, if I were an artist and I was asked to draw the future of Europe, I would use black paint.
We are following in exactly the footsteps which destroyed the Holy Alliance, in other words the previous unified Europe two centuries ago. We may have laws in Europe, but we have no national conscience. We may have capital but we do not have sufficient development. We may have industry, but we have no energy. We may have a great deal of land, but we have no borders. My question is: who here can tell me where the southeast borders of Europe are? They are flexible. There are two problems: energy and the guardianship of America.
It is a lie that America is leading us into permanent adversity with Russia, into reservations about China and into entanglement in Afghanistan and Iran? Is it not America that distorts our vision of what is happening in the Middle East? Is it not America that prevents us from developing an independent foreign policy? That is the truth. Is there any reaction? Is there any inclination for Europe to acquire autonomy?
We have a strong currency and we also have a central bank; but we do not have our own army. We can pass a constitution, but which army will defend the principles and values which that constitution will profess? ΝΑΤΟ, with its American supreme commander, Turkish chief of staff and its Canadian chairman? We need to decide. Do we want to take on the structure of a state or will we be - what we are - under the guardianship of the Americans?
Apparently we have no energy. There is a great deal of oil in the Aegean. Come and get it. The American and Turkish economies do not allow that. There is oil which can resolve all of Europe's problems. So let us make an effort to be independent, to be masters of our own house, so that we do not depend on the Americans.
(IT) Mr President, ladies and gentlemen, I too would like to welcome the Irish Prime Minister. The Institutions - the Council, Parliament and the Commission - are in favour of a new model of Europe: we need to find out whether this new model is in line with what the voters want, voters who, at least in France and the Netherlands, have rejected the proposals made by the Convention. May we never forget to take account of the will of the people and not of certain ideals, which, noble and grand as they may be, are not shared by citizens and voters.
This, in my opinion, is the fundamental issue for the foundations of a possible future treaty. Let us begin, for example, to dispel certain myths: some say that we need to change because we now have so many more Member States. The United States grew from 13 to 50 States, keeping the same Constitution more or less unchanged since 1776. If the bureaucrats need a new instrument, the same is not necessarily true for voters. Voters must be persuaded of the advantage of a new Europe: we need to make them understand, for instance, why being in the European Union is better than being in Switzerland or Norway, which do not belong to the Union. If we do not succeed in making them understand this concept, it will be difficult to achieve a consensus.
I have one final observation to make: the Italian President, Giorgio Napolitano, has called for ratification of the treaty, but the treaty is already dead. This would only be a waste of time and energy now that, without the two ratifications by the Dutch and the French, it is pointless to continue with others, which, in any case, would have no practical effect.
Mr President, firstly I would like to welcome the Taoiseach to Parliament. I would like to start on a note of harmony in saying that I have read with great interest his recent statements on the passerelle clause in matters relating to justice and home affairs and I entirely agree with him that we should not proceed down that road. Criminal justice policy, the fight against terrorism and action to defeat trafficking and illegal emigration, are matters that rightly belong to the nation state, yet we have not even explored all the options to improve intergovernmental cooperation in these and other justice fields, and I believe that we should.
As for the Constitution, the debate now seems to be entering the realms of fantasy. The French and Dutch people delivered the fatal blow, and yet we hear this week that the Finnish Presidency has been quietly stock-taking with Member States to see whether it can somehow be resuscitated.
Mr Sarkozy calls for a 'mini-Constitution'. The Commission rejects it. The German Government says it wants the Constitution kept intact and then resurrected. The outgoing Dutch Government made clear it would not have a second referendum. The British Government, true to form, appears to be split: the Foreign Secretary says it was a grandiose scheme which had failed; the junior Europe Minister says we need to address the substance of the Constitution. Well, has the penny dropped yet? Europe needs to move on. It needs to move on to stop alienating the electorate in a dangerous way.
I have called consistently for reforms. We must have economic reforms. We must address the failure to achieve the Kyoto emission targets. We must have those fundamental reforms, enabling us to compete with the emerging giants in Asia. We need to have agricultural policies that do not undermine the fight against global poverty and we need effective leadership. As my party leader has said, it is because we want to see a future for the EU and believe in a strong Europe that we call for a change of direction. Our continent is crying out for leadership and we debate a piece of paper. I have to say that history is sadly littered with unwanted and inappropriate pieces of paper.
(PL) Mr President, six months have elapsed since the last debate on the future of Europe held by the European Parliament. Initially, the legal framework for the future of Europe was to have been provided by the Constitutional Treaty. This future is unfolding before our very eyes, since then it has been decided to proceed with the next phase of enlargement and welcome Bulgaria and Romania into the Union. At the same time, however, there is a sense in which the future has been put on ice until the second half of 2008, which is when the reflection period for the Constitutional Treaty is due to end after being extended for a second time.
In my view, we should use this second period of reflection primarily to consider the increased scepticism expressed by Europeans on further enlargements of the Union. The citizens of Europe need to appreciate and understand that decisions on the accession of new Member States are taken entirely responsibly. They also need to have the assurance that such decisions are made with full consideration for the Union's budgetary capacity, thus guaranteeing that it can function efficiently in the future.
As earlier strategic decisions to ensure Europe's economic competitiveness with other parts of the world are implemented, it is important that we strengthen the role of education in the development of future generations of innovative Europeans. We should promote a creative economy based on knowledge and imagination, as this will be the key to success for European businesses at global level. A well-educated and dynamic European Union society is a sine qua non for the Union to play a leading role on the world stage, and to prove that as well as dealing with its own problems, it can also successfully combat international crime and terrorism.
(GA) Mr President, firstly, I would like to welcome the Taoiseach.
I am happy to say that, broadly speaking, I agree with your analysis. We do need to change the context, highlight the positives and retain the balance and essential substance of the Constitution.
The impasse in the Constitution was precipitated by the 'no' vote in France and the Netherlands, but, in my opinion, this was not a 'no, no, no' to everything European. It was a wake-up call saying, 'The future of Europe concerns us as ordinary citizens and we too have a role to play'. Democracy, like life, can be a messy business and, while leaders must lead, they must also listen. We have had our period of reflection and we now need a period of consolidation, where the EU is seen to deliver for it citizens on the Lisbon Agenda, on protection of workers, on support for European business, on environmental sustainability and on the ability of the EU to compete as a player on the global stage.
In essence, the EU must manage the challenge of globalisation for all its citizens. If the EU can deliver on this major task, then I believe it has a solid future.
(GA) Mr President, I also welcome the Taoiseach to the European Parliament today. During this period of reflection, it is clear that certain people are contemplating one thing only, namely, how to get the best response. Be that as it may be, so much importance attaches to the debate about the future of Europe that it is necessary to include as many voices as possible from every sector of society and the range of the various opinions must be respected and attended to. We welcome and even encourage such debate. There is a vision of Europe which places people, equality, social and economic rights and civic rights at its centre. That is our vision in Sinn Féin and the vision of our partners in the GUE/NGL Group. Citizens are concerned, they are concerned about militarism and about making Europe into a fortress, they are concerned about political and economic power going further away from the ordinary person. They are also concerned about privatisation and that equality, sustainability and social cohesion will suffer as a consequence. We heard part of the response to that from the Taoiseach today, but the Council and the European Commission must state clearly whether or not they have heard those concerns and tell us how they are to proceed from here.
(NL) Mr President, ladies and gentlemen, the subject of today's debate is the future of Europe, in respect of which we fear the worst in view of Turkey's persistent refusal to abide by its obligations in international law resulting from its customs agreement with the EU, and hence to allow Cypriot ships in its ports, and particularly in view of the way in which Europe has reacted to this.
Turkey still fails to respect basic human rights and flouts international commitments. It is a state that categorically refuses to reconcile itself with its neighbours Cyprus and Armenia and is already intimidating European Member States. Despite all this, official Europe insists that the negotiations be continued.
Turkey aspires to be European, but takes its cue from the United Nations, the United States in other words, in order to escape its European obligations. In the current circumstances, then, its accession to the EU remains out of the question. If Turkey is laying down the law even now, what will happen if it is allowed to join us at the negotiating table?
If the EU wants to remain credible in the eyes of its citizens and to safeguard its future, then Europe must send out a strong signal and cease the accession negotiations with Ankara with immediate effect.
(EL) Mr President, Prime Minister, I too shall take my turn in congratulating you on your presence here today.
I think that all of us here in this Chamber agree that the European Union of the 25 today and of the 27 in a month's time cannot function with the same rules as the Europe of the 6, the 9, the 10 or the 15 Member States functioned.
I recall that in May, during the previous debate again on the future of Europe, the Belgian Prime Minister highlighted the importance of the next German Presidency. Mrs Merkel expressed its intention to table proposals for the European Constitutional Treaty. We welcome her intentions, but I wonder if something of the sort is realistic or if this is an effort to resuscitate a text which is already dead. The answer cannot be unequivocal, because it obviously depends on the objective which is set.
I sent letters to the then President-in-Office of the Council, Mr Blair, and to the President of the Commission, Mr Barroso, back in July 2005, in which I referred to the limitation of our demands to the regulation of institutional matters alone, such as the legal personality of the European Union, the new weighting of votes in the Council, the increase in the competences of the European Parliament, the creation of a position of Minister of Foreign Affairs and even the creation of a position of president of the Union, a reduction in the number of Commissioners, the abolition of the system of the three pillars and the strengthening of the institution of reinforced cooperation between the Member States. I believe this is the only way that Europe can get out of the crisis it is in today.
(DE) Mr President, I congratulate the Prime Minister on his speech to this House, and am also grateful for his clear line on the constitutional treaty - no new negotiations, no cherry-picking, no residual stump of a treaty, no mini-treaty regulating just a few institutional matters - for such a thing, as has already been said here, really would rob the new treaty of its heart and soul. The Charter of Fundamental Rights, the popular participation aspects, the democratic aspects - all these things belong together. The whole thing was a package deal, an all-embracing compromise, and it must not be torn asunder. That is why our watchword must be that we will not yield on the substance that the new treaty can have, but we will be flexible about the form it can take. I fully agree with you that such a treaty must not be a book, but must instead be compact, precise and brief. All the things we might consider cutting out of the treaty are to be found in its third part.
You also made reference to additional elements; it is by these that we may be enabled to address the concerns and fears of people in the Netherlands and in France, but we also need these two countries to give us a clear idea of what they want to see changed. There are Members in this House who seem to know what the people wanted; I found their 'no' utterly vague, with no clear indication of where it was actually coming from. That is why we will have to wait for the French election and for the new Dutch Government if we want to know exactly what additional elements will be needed.
I would like to see you deliver this speech not only in this House, but also in many of the capitals in the EU. It was under your presidency of the Council that agreement was achieved, and so you have a responsibility to seek out those who are friends of the Constitution and get this project completed after all.
Mr President, the Taoiseach properly said that the achievement of the 2004 package was extremely tricky and complex. Surely it would be sensible, therefore, to ring-fence the preamble and the first and second parts from renegotiation and to focus all the effort on modernising and improving Part III? Surely we cannot achieve greater competitiveness, a strengthened social partnership, improvements to a common energy policy and so forth without a substantive improvement to Part III?
(Applause)
Mr President, in the language of some of my ancestors, I should like to say to the Taoiseach:
(GA) Welcome to the European Parliament.
Welcome to the Parliament of Europe, which symbolises the motto of the European Union, 'unity with diversity'. There are representatives of every political party in Europe, from Left to Right, from capital cities to regions, from governing parties to opposition parties. It is the Parliament that voted by 500 votes to 137 to endorse this constitutional treaty as the best way forward for the future of Europe. So I am particularly glad to hear you say today that we must find the solution to these issues, because the problems the constitutional treaty was intended to solve have not disappeared overnight. They have not gone away. We must find a solution acceptable to all 27 countries, including the two that voted 'no', but also taking account of the 18 that have voted 'yes', which will wish to keep the text as intact as possible.
I was glad to hear that, though it has not yet ratified, Ireland also wishes to keep the text as intact as possible. That is an important message for us. In the UK too, my Government signed the constitutional treaty and was re-elected on the basis of a manifesto that said that it would campaign with enthusiasm for this constitutional treaty. There is wide recognition that whatever solution is found next June, and one must be found, it should take account of the will of the majority and keep as much as can be salvaged of this constitutional treaty.
Prime Minister of Ireland. Mr President, in response to all of the speakers, there is obviously a great divergence of views and opinions, but this Parliament, by an enormous majority, did ratify and support the Constitution. However, I want to thank all the Members for their points of view. It is useful for me as a Member of the European Council, and having been so involved in the Constitution, just to hear those points. I think the exchange from that has been very valuable. It gives me a perspective that I suppose is difficult to get from this remove.
As all of those Members have said, it is important we listen to the people. It is not always possible to listen to all the people, but in that case you can listen to their elected representatives. This has afforded me the opportunity of explaining the rationale underpinning so many views on the Constitution. I have also had an opportunity to give my views.
I think that the Constitution is a very balanced and fair document. I think it is an equitable document. Of course it is made up of compromises. When you are trying to get 25 countries - as it was then - to agree, there have to be compromises in the text. It was not just a quick question of any one person saying 'this is the position'. Things change. As I went around Europe there were many issues that were totally different in different countries, that caught the public imagination, that created a lot of difficulties in the media, and then people had to change or deliberate on what wording they could agree on, so it is not perfect insofar as it is just written with no ambiguities whatever, but it has been negotiated.
There are those who believe that perhaps it was written in isolation - I think there were some comments about that. I understand that after a few years, but I would remind Members of Parliament that the Convention had a very active group from Parliament. They worked very hard. They were the representatives of the people, they were elected by the people, they were answerable to the people and I think the governments are too. You cannot have a Constitution that is negotiated by 500 million people. You have to have their representatives doing it, and I think they did a good job on it. So sometimes that is the issue about legitimacy and democracy.
I noted the points about fighting for the issues of human rights and values, and that this is what people are about, and not crime and drugs. The people I meet are far more concerned with both issues. They want to see that the rule of law, the rule of courts, the legal system protects everybody equally. However, they also want to see that those who are involved in criminality across borders and those who are engaged in criminal activity are dealt with. So if you are a supporter of human rights, then you are obviously a supporter of the Constitution, because the Charter for Fundamental Rights is the first time in Europe that we have put all these things into the Constitution so I think you should definitely be a strong advocate of the Constitution.
I think what is necessary for us now is not to try to renegotiate everything. With the German Presidency coming up, the Chancellor has clearly stated that she will set up a small group of officials to deal with a small group of officials in every country to identify where there are differences or difficulties. In my view, that should count 90% of the Constitution out. The focus and the concentration and effort will then be on the remaining 10%.
My colleague from Ireland, Mr De Rossa, made a very fair point, one I have made several times, and it happened in the case of Ireland and Nice. The issue then is to try to get protocols to deal with the issues, that is the sensible thing: not throwing away parts of the Constitution that have been agreed upon by Parliament, by the Council, by 18 countries across Europe, but to try to find and accommodate the difficulties and analyse what the difficulties are in those countries which have voted 'no', or perhaps others which have reservations. That is not an impossible task. It has been done already in the countries where the Constitution was lost. As stated earlier on, there were opinion polls looking into what those issues were and trying to deal with those issues. I think that is possible. If those issues are looked at in the IGC or the Council, it should be possible. I do not think it should take a long time.
I would just ask Parliament, and hope - as I will try to do in Council - to keep supporting the Constitution with the balanced view that we have to deal with a small number of outstanding issues as regards some countries and perhaps as regards countries that have declared their positions recently because of changes in governments. We should try to deal with that. If we can do that, then with the reason and purpose and the whole desire to have a European Constitution - if that is what it is called; that is not something I get too excited about - we can move forward collectively to do that. I really believe it is possible.
(Applause)
Thank you, Prime Minister, for your speech which I personally found very useful and pragmatic.
The debate is closed.